 Case: 1:19-cv-02170 Document #: 523 Filed: 10/18/19 Page 1 of 1 PageID #:15068



                      U.S. District Court for the Northern District Of Illinois
                                    Attorney Appearance Form


Case Title: IN RE: ETHIOPIAN AIRLINES                          Case Number: 19-CV-2170
            FLIGHT ET 302 CRASH

An appearance is hereby filed by the undersigned as attorney for:
Spini (1:19-cv-02969); Spini (1:19-cv-02971); Chimenti (1:19-cv-03298); Mairesse (1:19-cv-03297); Philipp (1:19-cv-04107); Wigstron (1:19-
cv-04137); Toole (1:19-cv-04140); Adhikari (1:19-cv-04219); Saafi (1:19-cv-04382); Fili (1:19-cv-04422); Zata (1:19-cv-05103)

Attorney name (type or print):
ERIN R APPLEBAUM

Firm: KREINDLER & KREINDLER, LLP

Street address: 750 THIRD AVE, 32ND FL

City/State/Zip: NEW YORK, NEW YORK 10017

Bar ID Number: 4916979                                         Telephone Number: (212) 973 - 3430
(See item 3 in instructions)

Email Address: EAPPLEBAUIVI@KRELNDLER.COM

Are you acting as lead counsel in this case?                                          E Yes                  No

Are you acting as local counsel in this case?                                                Yes      n No

Are you a member of the court's trial bar?                                            H Yes            rx1 No

If this case reaches trial, will you act as the trial attorney?                       E Yes           [7      No

If this is a criminal case, check your status.N/A                   ri Retained Counsel
                                                                    n IfAppointed Counsel
                                                                         appointed counsel, are you

                                                                      7Federal Defender
                                                                                 CJA Panel Attorney

In order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 10/18/2019

Attorney signature:             S/ Erin R Applebaum
                                (Use electronic signature if the appearance form is filed electronically.)
                                                                                                        Revised 8/1/2015
